JUSTICE SHEA,
dissenting.
¶22 I agree with the majority’s conclusion that Poplar failed to preserve the statutory issue regarding the necessity of sworn testimony, and I likewise agree that this issue does not warrant plain error review. Opinion, ¶ 20. However, I would nevertheless affirm the District Court’s order granting summary judgment in favor of Poplar and against Froid and setting aside Huber’s Findings of Fact, Conclusions of Law, and Order on the grounds that Superintendent Stennes had no authority to recuse herself and appoint Huber in her stead.
¶23 Section 20-6-105, MCA, sets forth very specific criteria for conducting a territory transfer hearing. In pertinent part, the statute provides:
(6) The county superintendent shall conduct a hearing as scheduled ...
(7) After receiving evidence from both the proponents and opponents of the proposed territory transfer... the county superintendent shall, within 30 days after the hearing, issue findings of fact, conclusions of law, and an order.
(8) If, based on a preponderance of the evidence, the county superintendent determines that the evidence on the effects described in subsection (6) supports a conclusion that a transfer of the territory is in the best and collective interest of students in the receiving and transferring districts and does not negatively impact the ability of the districts to serve those students, the county superintendent shall grant the transfer. If the county superintendent determines that, based on a preponderance of the evidence presented at the hearing, a transfer of the territory is not in the best and collective interest of students in the receiving and transferring districts and will negatively impact the ability of the districts to serve those students, the county superintendent shall *154deny the territory transfer.
(9) The decision of the county superintendent is final 30 days after the date of the decision unless it is appealed to the district court by a resident, taxpayer, or representative of either district affected by the petitioned territory transfer. The county superintendent’s decision must be upheld unless the court finds that the county superintendent’s decision constituted an abuse of discretion under this section.
Section 20-6-105(6) to (9), MCA (emphasis added).
¶24 Section 20-6-105, MCA, vests in the county superintendent the exclusive authority to conduct a territory transfer hearing, after which the county superintendent shall issue findings of fact and conclusions of law, and an order either granting or denying the territory transfer. In this case, the individual in whom that exclusive authority was vested was Superintendent Stennes.
¶25 As required by § 20-3-201(1), MCA, Superintendent Stennes was the duly elected Roosevelt County Superintendent of Schools. The only statutory provision allowing a duly elected county superintendent to appoint another individual to hear and decide a matter in controversy is when the county superintendent is disqualified pursuant to § 20-3-211, MCA. In those specific and limited circumstances, the disqualified county superintendent “must appoint another county superintendent.” Section 20-3-212(1), MCA. There is no statutory authority for a county superintendent to recuse herself and appoint a deputy superintendent for the limited purpose of hearing and ruling on a territory transfer petition.
¶26 In Pinnow v. Mont. State Fund, 2007 MT 332, 340 Mont. 217, 172 P.3d 1273, we addressed the issue of whether a District Court Judge had authority to assume jurisdiction over a case in the Workers’ Compensation Court (WCC) after the WCC Judge recused himself. Pinnow, ¶ 14. Although the Administrative Rules of Montana provided for the WCC Judge’s recusal and the District Court Judge’s assumption of jurisdiction, we held that an administrative rule could not “create authority not otherwise provided for by the Constitution or statutes adopted pursuant to the Constitution.” Pinnow, ¶ 23. In the absence of such authority, we concluded that the District Court Judge who had assumed jurisdiction “had no more authority than any other member of the general public over this case,” and we vacated all orders entered by the District Court Judge. Pinnow, ¶ 25.
¶27 In Lame Deer, we recognized that territory transfers involve substantial rights of the litigants with constitutional implications. *155Lame Deer, ¶ 11. Indeed, we held the territory transfer statute at issue in Lame Deer to be an unconstitutional delegation of legislative authority because of the statute’s “broad grant of discretion to a county superintendent of schools, unchecked by any standard, policy or rule of decision.” Lame Deer, ¶ 19. In this case, it seems beyond dispute that Superintendent Stennes lacked the statutory authority or discretion to appoint Huber to hear and rule on Poplar’s territory transfer petition. In other words, Huber “had no more authority than any other member of the general public over [Poplar’s petition].” Pinnow, ¶ 25. Both parties in this case had a due process right to have this petition heard and decided by the duly elected county superintendent, as expressly prescribed by § 20-6-105, MCA. It seems to me incongruous that we would hold, as we did in Lame Deer, that it was unconstitutional for a county superintendent to act within the authority granted by statute because that authority was overly broad, yet we would excuse a county superintendent recusing herself and making an ad hoc appointment of a deputy superintendent in contravention of the statute’s narrowly prescribed process.
¶28 Relevant to the majority’s dispositive issue in this case — the District Court’s error in reaching the merits of Poplar’s statutory claim because it was not properly raised — it bears noting that although Poplar did not object to Huber’s appointment during the territory transfer hearing, Poplar did raise the issue in its summary judgment motion before the District Court and again on appeal, In Pinnow, neither party objected to the District Court Judge assuming jurisdiction over the case, nor did either party raise the issue on appeal. Pinnow, ¶ 15. Nevertheless, we deemed it necessary to address the issue, sua sponte, because we determined that a lack of statutory authority for the District Court Judge’s assumption of jurisdiction would render any rulings made by him void. Pinnow, ¶ 17.1 submit we have a similar obligation to address this issue in the present case, and resolve it consistent with our established precedent. Therefore, I dissent.